Title: General Orders, 6 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Orangetown Friday October 6th 1780
                     Parole Tarinton
                     Countersigns Take: Care
                  Watchword Tatoo
                  
                  For the day Tomorrow 
                  Brigadier General GloverLieutenant Colonel Commandant ShermanLieutenant Colonel HuntingtonMajor MorilBrigade Major OliverThe General will beat at seven ô Clock tomorrow morning—the
                     Assemblé at half past eight—and the march will commence at nine precisely_the
                     Quarter master General will furnish the route and order of march.
                  A detachment from the fourth Massachusetts” regiment to Garrison
                     the works at Dobb’s ferry to be sent at sunrise tomorrow morning.
                  The sick to be sent to the flying hospital near the Magazine this
                     afternoon.
                  After Orders
                  The General expects the strictest conformity to the regulations
                     and the greatest attention to preserve regularity on the march and particularly
                     where the Army halts to prevent the wanton destruction of fences.
                  The Officers which compose the General Court Martial whereof
                     Colonel H. Jackson is President are to march with the right Column.
                  A Field Officer from General Howe’s division with a Commissioned
                     officer from each division in the Army are to take the superintendency of the
                     sick which are sent to the Flying hospital.
                  The Van Guard of the right column to be formed on the Grand
                     Parade at seven ô clock precisely. the brigade and regimental Quarter masters
                     are to attend at the same time and place.
                  The Camp Color men and the Invalids under proper officers are to
                        be brought on the Grand Parade with the Van Guard
                  The Rear Guard to be paraded nine ô clock at the same Place.
                  Brigadier General Glover with Lieutenant Colonel Commandant
                     Sherman will command the Van—Lieutenant Colonel Commandant Smith with
                     Lieutenant Colonel Whiting and Major Wiley take Command of the Rear Guard.
                  The Baggage will begin to file off at eight ô clock.
               